DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 are depended on canceled claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5, 12-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter et al. (US 6990463).
Re claim 2:	Walter teaches a transaction terminal (10) comprising a weigh scale (16) integrated into the transaction terminal, wherein the weigh scale comprises: two posts (56) that extend horizontally out from a front surface of the weigh scale (i.e., the bag rail is extending vertically then extending horizontally as shown in figure 3); a weight sensor attached to first ends of the two posts and located within a housing of the weigh scale; and second ends of the two posts adapted to receive and to hold a bag that hangs from a portion of the two posts while the weigh scale records a weight for the bag and reports the weight to the transaction terminal (col. 3, lines 4-12)(see figs. 1-9; col. 2, line 45-col. 7, line 38).  
Re claim 3:	The transaction terminal further comprising a scanner (38) comprising a vertical scan window adapted to capture an item code of an item and report the item code to the transaction terminal (fig. 4).  
Re claim 4:	Wherein the two posts of the weigh scale are situated below the vertical scan window of the scanner (fig. 4).  
Re claim 5:	The transaction terminal further comprising a bagging assembly comprising two hooks and adapted to hold a collection of empty bags (64), wherein the bagging assembly is situated adjacent to a rear portion of the two posts, and wherein the bagging assembly adapted to slide an empty bag from the collection of empty bags off the two hooks and onto the portion of the two posts (figs. 5-7).  
Re claim 12:	The transaction terminal further comprising a bag shelf affixed to a first side (i.e., top side) of the transaction terminal; and a basket shelf affixed to a second side (i.e., bottom side) of the transaction terminal, wherein the second side is an opposite side from the first side (fig. 6).  
Re claim 13:	Wherein the transaction terminal is a Self- Service Terminal (SST) for self-checkouts by a customer.
Re claim 14:	Walter teaches a weigh scale (16) comprising: two posts (56) extending horizontally out from a housing and perpendicular to a front surface of the housing (i.e., the bag rail is extending vertically then extending horizontally as shown in figure 3), wherein the two posts extend from first ends located within the housing to second ends that extend away from the housing; and a weight sensor attached to the first ends of the two posts within the housing; wherein the weigh scale is adapted to connect to a peripheral port of a transaction terminal (14) to provide weights recorded by the weight sensor of non-empty bags that hang from the second ends of the two posts during transactions at the transaction terminal (col. 3, lines 4-12)(see figs. 1-9; col. 2, line 45-col. 7, line 38).  
Re claim 15:	The weigh scale further comprising a bag assembly situated adjacent to a rear portion the two posts, wherein the bag assembly comprises two hooks elevated above a top surface of the two posts to ensure a weight associated with a collection of empty bags that hangs off the two hooks do not place any weight on the two posts, wherein the bag assembly is further adapted to allow a single empty bag from the collection of empty bags to be lifted over the two hooks and slid onto the two posts for a given transaction at the transaction terminal (figs. 5-7).    
  Re claim 18:	The weigh scale further comprising an integrated scanner (38) comprising a vertical scan window that is adapted to capture item codes of items that pass in front of the vertical scan window and provide the item codes to the transaction terminal during a given transaction at the transaction terminal (fig. 4).   
Re claim 20:	Walter teaches a method comprising recording (i.e., obtaining weight), by a weight sensor of a weigh scale (16), a weight of a bag that hangs from two horizontal posts that are perpendicular to a front surface of a transaction terminal during a transaction at the transaction terminal; and providing, by the weight sensor, the weight during the transaction (col. 3, lines 4-12)(see figs. 1-9; col. 2, line 45-col. 7, line 38).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter in view of Nahar (US 5143164).
The teachings of Walter have been discussed above.
Although, Walter teaches that the scale (16) monitoring cumulative weight of items placed in the bag during transactions, he fairly suggests that the method of calibration of the scale. 
Nahar teaches a check-out system (20) comprising a scale (22) which can be calibrated (see figs. 1-2; col. 3, line 53-col. 4, line 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Nahar to the teachings of Walter in order to measure precise weight of the item by zeroing/calibrating the scale if needed for each and every new transaction. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter in view of Iwamoto et al. (US 10423192).
The teachings of Walter have been discussed above.
Although, Walter teaches that the transaction terminal (10) having an adjustable touch display (32), he fairly suggest that the display is a height adjustable.
Iwamoto teacehes a POS terminal (10) comprising a display (5) wherein the display height is adjustable (see figs.1-3; col. 4, line 16-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Iwamoto to the teachings of Walter in order to provide a user-convenience wherein a user can adjust the height of the display accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 17, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 16, 17 of U.S. Patent No. 11037412. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 16, 17, and 21 of the instant application claims the weigh scale comprising a wireless bag tag transceiver adapted to a read tag integrated within or attached to a given bag that hangs from the two posts during a given transaction at the transaction terminal.  
Claims 12, 13, 16, 17 of U.S. Patent No. 11037412 discloses the weigh scale of further comprising a wireless transceiver configured to identify a wireless tag integrated into a reusable bag placed on the two horizontally extending posts during the transaction and report a bag identifier associated with the wireless tag to a transaction manager of the transaction terminal during the transaction.
	Claim 16 of the instant application is corresponded to claims 13 and 17 of U.S. Patent No. 11037412.
Claim 17 of the instant application is corresponded to claims 13 and 16 of U.S. Patent No. 11037412.
Claim 21 of the instant application is corresponded to claim 12 of U.S. Patent No. 11037412.

Allowable Subject Matter
Claims 10, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of prior art teaches the transaction terminal, wherein the two posts are adapted to have a post height adjusted by custom raising or lowering the post height by a customer performing a transaction at the transaction terminal,   wherein the weigh scale comprises an integrated scanner, wherein the integrated scanner comprises a vertical scan window to scan item codes and to report item codes to the transaction terminal, wherein the vertical scan window is adapted to raise and lower a vertical scan window height with the post height of the two posts as the post height is adjusted by the customer performing the transaction at the transaction terminal as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887